Citation Nr: 0941289	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

This appeal has been before the Board twice previously, most 
recently in July 2008,  when it was remanded for additional 
development.  


FINDING OF FACT

No nexus between the Veteran's active duty and her currently-
shown psychiatric disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  In Bradford v. Nicholson, 20 Vet. App. 
200 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.304(f) "unequivocally" 
provides that VA cannot deny a PTSD claim without first 
providing the requisite notice discussed above.  See also 
Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that 
the RO must send the claimant a "special PTSD personal-
assault letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor).  

The foregoing notice requirements were satisfied by a May 
2004 letter.  Importantly, that letter acknowledged the 
Veteran's claim as one of service connection for PTSD as 
secondary to personal trauma and provided a pertinent PTSD 
questionnaire.  The letter also notified the Veteran of 
alternative forms of evidence that could be used to 
corroborate her report of in-service personal trauma.  The 
Board notes that this letter did not specifically advise the 
Veteran that evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  However, in 
her March 2005 Notice of Disagreement, the Veteran listed 
specific behavior changes that resulted from the reported in-
service personal assault, demonstrating her actual knowledge 
that behavior changes could substantiate her claim.  
Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted. 

Additionally, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the assignment of a 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying the Veteran's service connection claim.  
As such, no rating or effective date will be assigned.

Following the May 2004 letter, the August 2005 statement of 
the case was issued, which provided the Veteran with an 
additional 60 days to submit more evidence.  In this regard, 
the Board notes that in a statement received by the RO in May 
2005, the Veteran provided a new mailing address.  In the 
Board's July 2008 remand, the RO was instructed to ensure 
that all notifications issued after the August 2005 statement 
of the case were sent to the current address of record.  
Although this does not appear to have been fully 
accomplished, the record reflects that the notifications that 
have been sent to the Veteran's current address of record 
(including the May 2009 letter discussed below) have been 
returned as undeliverable.  In view of this fact, the Board 
finds that another remand to ensure that all notifications 
have been issued to the current address of record is not 
necessary.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  In this regard, the Board notes that the Veteran has 
reported pertinent treatment by a Dr. Pedro. J. Fernandez, 
and at the Perea Hospital in Mayaguez, Puerto Rico and the 
First Hospital Panamericano (see October 2004 PTSD 
questionnaire).  In a May 2009 letter, in accordance with the 
Board's July 2008 remand, the RO asked the Veteran to 
complete authorization forms so that the records of reported 
treatment could be obtained.  The letter also asked the 
Veteran to provide evidence of her academic achievement, 
pursuant to the Board's remand.  The letter was returned as 
undeliverable.  In any event, the Board notes that the 
Veteran submitted some treatment records from Dr. Fernandez, 
who apparently was associated with the Perea Hospital.
The Veteran was accorded a VA PTSD examination in January 
2005.  Pursuant to the Board's July 2008 remand, the Veteran 
was scheduled for another VA examination in May and June 
2009, and both times failed to report to those examinations.  
The record reflects that notice of the examinations was sent 
to the current address of record.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When psychoses become manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran contends that her currently-shown psychiatric 
problems began during her military service.  Specifically, 
she asserts that she developed PTSD as the result of being 
sexually assaulted by a fellow service member in August 1996.  
She asserts that she was unable to continue basic training as 
a result of this incident. 

The service treatment records show that in June 1996, the 
Veteran underwent mental health evaluation due to feelings of 
depression and anxiety.  Evaluation reports show that the 
Veteran described feelings of panic and depression, and that 
she felt unable to make it in basic training because of her 
poor understanding of English.  These reports also indicated 
that the Veteran's psychological testing scores were invalid 
due to her tendency to emphasize her distress, and that no 
significant mental health problems were found.  The diagnosis 
was adjustment disorder with mixed anxiety and depressed 
mood.  It was recommended that the Veteran return to duty and 
that her ability to function in the military was not 
significantly impaired.  

While subsequent records are absent for any further 
psychiatric complaints or treatment in service, they show 
that the Veteran was having difficulty making satisfactory 
progress in her training courses.  Academic counseling 
reports, dated in August 1996, show that both the Veteran and 
her instructors attributed her academic deficiency to a 
language barrier.  Additionally, these reports show that the 
Veteran also attributed her academic difficulties to 
"external problems," although she did not elaborate.  She 
was ultimately separated from service due to academic 
deficiency, under the authority of AFPD 36-32 and AFI 36-
3208, paragraph 5.22 (governing administrative separation of 
airmen).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also, Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Initially, the Board notes that while an April 2003 private 
treatment report reflects a diagnosis of PTSD, a VA 
examination conducted in January 2005 found that the Veteran 
does not meet the diagnostic criteria for PTSD.  Even 
assuming the Veteran has PTSD, however, all of the criteria 
of 38 C.F.R. § 3.304(f) to establish service connection for 
PTSD have not been met.  Here, the record lacks credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

Evidence necessary to establish that a claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the Veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case- by-case basis.  See VAOPGCPREC 12-99 (October 18, 
1999).

The service records show that the Veteran served as an 
Airborne Communication Systems Helper; they do not indicate 
that she was engaged in combat at any time during her three 
months of active duty service, or that she was awarded any 
decoration, medal, or badge indicative of involvement in 
combat.  As such, the Board concludes the Veteran did not 
engage in combat, and the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressor.  Her testimony must be corroborated by credible 
supporting evidence.  Cohen, supra.  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).

Where, as here, when the Veteran's claim is predicated on 
allegations of in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Further, corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

In cases of personal assault for PTSD, medical opinions of 
the occurrence of 
in-service sexual assaults and harassments are exceptions to 
the general rule that an opinion by a medical professional 
based on a post-service examination cannot be used to 
establish the occurrence of a stressor.  38 C.F.R. § 
3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) 
(Aug. 1, 2006).

In the instant case, the service records do not reflect the 
occurrence of the alleged sexual assault.  Indeed, the 
Veteran has consistently stated that she did not report the 
incident.  Although, in her October 2004 PTSD questionnaire, 
she stated that she wrote a letter to her captain asking him 
to remove the alleged perpetrator out of her sight, she also 
stated that nothing was done in response to this request.  No 
documentation of such communication is contained in the 
service personnel records.  The Veteran also indicated in her 
PTSD questionnaire that she told her roommate about the 
incident; however, the record does not include any statement 
from the roommate which might confirm this.  

Although the service treatment records show complaints of 
depression and anxiety, the Board notes that these complaints 
all pre-date the alleged sexual assault.  Importantly, these 
records are absent for any psychiatric complaints 
contemporaneous with the alleged sexual assault.  The Board 
acknowledges the documented academic deficiency in August 
1996, the month the Veteran asserts the sexual assault 
occurred, and in this regard, the RO asked the Veteran to 
submit records of academic achievement prior to her military 
service (in order to better ascertain whether the academic 
deficiency for which she was discharged represented any 
change in her behavior patterns that might be indicative of a 
sexual assault).  However, as previously discussed, that 
letter was returned as undeliverable, and the Veteran has 
provided no evidence of her prior academic achievement.  
Absent such, the Board is left without any explanation as to 
her academic deficiency other than the noted language barrier 
and vague external problems.  

Accordingly, since the record lacks credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the preponderance of the evidence is against the 
Veteran's claim of service connection for PTSD.  

The record also reflects other psychiatric diagnoses.  
Specifically, private treatment records dated in March 2000 
and April 2003 show findings of psychotic disorder and panic 
disorder with agoraphobia, respectively.  Additionally, a 
January 2005 VA examiner provided a diagnosis of bipolar 
disorder; however no opinion as to the etiology of this 
disorder was provided.  As discussed earlier, although the RO 
scheduled the Veteran for VA examinations to address the 
etiology of any currently-shown psychiatric disorder, she 
repeatedly failed to report to those examinations.  As such, 
the Veteran's claim must be decided on the evidence of 
record.  38 C.F.R. § 3.655(a) and (b).  

Here, the record reflects psychiatric findings in service, as 
well as post-service psychiatric diagnoses.  However, a 
psychotic disorder in service or within one year of service 
is not shown, nor is there a medical opinion linking the 
Veteran's current psychiatric disorder(s) to service, or to 
the psychiatric symptoms and findings therein.  Accordingly, 
service connection for a psychiatric disorder is not 
warranted.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


